Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
1.	Applicant’s response to the Non-Final Office Action dated 8/19/21 (paper filed 12/13/21) is acknowledged. In the reply filed therein claims 5 and 33 were modified. While claims 1-4, 6-7, 10, 12-16, 18-20, 24-25, 28-32 and 34-36 are canceled. Currently claims 5, 8, 9, 11, 17, 21-23, 26-27 and 33 are pending and under consideration. 
2.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 5, 8, 9, 11, 17, 21-23, 26, 27, and 33 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Klass et al. (US 2010/0184048, IDS Reference) in view of Mulley et al (Nephrology 2011; 16, 125-133) and further in view of Li et al. (PLOS ONE, Vol.7, issue 8, e44045, pages 1-12, August 2012) and Kordelas et al. (Leukemia, Vol.28, pages 970-973, 2/21/14).

Klass et al. also teach that the biomarker on the exosome associated with organ transplant rejection, can be a protein [0805]. Klass et al. teach use of particles coupled to an antibody to capture cell or tissue specific exosomes that isolate the exosomes ([0893]; fig.64A).
Klass et al. is silent regarding the protein on the exosome and associated with organ transplant rejection, is a donor-specific MHC and does not teach using an antibody specific to the donor MHC to isolate the microvesicles/exosomes. 
However, Mulley et al (Nephrology 2011 ;16, 125-133) teach throughout the publication and especially in Abstract, that cross matching of potential donors against potential recipients has been performed for over 40 years wherein anti-HLA (MCH proteins including HLA alleles as disclosed by the instant specification) bind 

HLA antigens of potential donors and can be identified using the Luminex platform (Fig.3)
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody for a donor-specific MHC (HLA) in the method of Klass et al. to isolate donor MHC exosomes present in the transplant recipient because exosomes are MCH-bearing vesicles as taught in Mulley et al.
One skilled in the art would be motivated to utilize antibodies to HLA in the method of Klass to identify a donor MHC (HLA) antigens in order to produce a specific binding pair complex with antigens that were previously taught to be expressed by microvesicles. Absent evidence to the contrary the use of an HLA antibody would have been an obvious design choice.
Klass et al in view of Mulley et al. differ from the instant invention in not specifically teaching the enrichment of the donor specific microvesiscles.
Li et al. disclose methods of analyzing the effect of allogenic donor imDex (exosomes derived from donor immature dendritic cells), purified from mouse bone marrow (BM), on tolerance induction in a mouse model of heart transplantation. 
The researchers found that low doses (10µg) of donor imDex could significantly prolong cardiac allograft survival, but was limited. In order to increase graft survival imDex in combination with rapamycin led to donor specific allograft tolerance, and this effect was accompanied by decreased anti-donor antigen cellular response and an increased percentage of spleen CD4+CD25+ T cells in the recipients.  See abstract and page 2 – 1st paragraph. 

Celiac heart transplants were performed using C57BL/6 mice as heart donors and BALB/c mice as allograft recipients. See age 10 –Transplantation. The exosomes were purified from the culture supernatant of mDCs and imDCs by ultrafiltration and ultracentrifugation. See page 10 - Exosome Preparation. The exosomes derived from DCs were analyzed by cytofluorometry with antibodies to various antigens (MHC class I, II, CD80, CD86, HSP70, HSP90, ICAM-1, and MFG-E8). See figure 1. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to enrich donor derived microvesicles as taught by Li et al. because Li et al. taught that allogenic donor imDex (exosomes derived from donor immature dendritic cells) can be purified from mouse bone marrow (BM) and employed to evaluate tolerance induction in a mouse model of heart transplantation. Li et al. further demonstrated that low doses (10µg) of donor imDex could significantly prolong cardiac allograft survival. Increased graft survival was found when imDex is combined with rapamycin; leading to donor specific allograft tolerance, accompanied by decreased anti-donor antigen cellular response, and an increased percentage of spleen CD4+CD25+ T cells in the recipients.  See abstract and page 2 – 1st paragraph. 
One would be motivated to enrich donor derived microvesiscles (imDex) in order to utilize them to increase allograft tolerance and patient survival. 
Although Li et al. disclose exosomes derived from donor immature dendritic cells that are purified from mouse bone marrow (BM), the reference is silent with respect to the purification of exosomes from blood samples. 

st column. 1st paragraph. Exosomes are non-self-replicating and owing to their small size can be sterilized by filtration. Kordelas et al. treated patients in an individual treatment attempt with an exosome-enriched fraction processed from collected MSC supernatants. The researchers concluded that MSC-derived exosomes may provide a potential new and safe tool to treat therapy refractory GvHD and potentially other inflammation associated diseases.
It would have been prima facie obvious, before the effective filing of the claimed invention, to enrich donor derived microvesicles in blood as taught by Kordelas et al. as a routine design choice that was previously taught by the prior art. Absent evidence to the contrary obtaining exosome enriched fraction from blood samples is deemed obvious. See Kordelas et al. teach that “exosomes are released from many cell types and can be enriched from virtually all body fluids including blood plasma, urine and saliva”. Page 971, 1st column. 1st paragraph. 

Response to Applicant Arguments
4.	Applicant's arguments and amendments filed 12/13/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references did not teach enrichment of exosomes in blood samples, it is noted that Kordelas et al. disclose this limitation. Page 971, 1st column, 1st paragraph. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Klass et al. (US 2010/0184048, IDS Reference) in view of Mulley et al (Nephrology 2011; 16, 125-133) and further in view of Li et al. (PLOS ONE, Vol.7, issue 8, e44045, pages 1-12, August 2012) and Kordelas et al. (Leukemia, Vol.28, pages 970-973, 2/21/14) makes the claimed invention obvious.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 5, 8, 9, 11, 17, 21-23, 26-27 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-17, 21, 24, 31-32, 34-37, 41-54, and 66-67 of copending Application No. 15/767,577. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 5, 8, 9, 11, 17, 21-23, 26-27 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16-18, and 20-23 of copending Application No. 15/325,466.  
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are drawn to methods of isolating, purifying, or identifying a donor organ derived microvesicle from a biological sample. The instantly claimed method of claims 5, 8, 9, 11, 17, 21-23, 26-27 and 33 are encompassed by application number 15/325,466. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant has requested that the rejections under Obvious Double Patenting are held in abeyance until allowable subject matter is found in the pending application. According the rejection is maintained.  

8.	For reasons aforementioned, no claims are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner 
Art Unit 1642
3/24/22


/LISA V COOK/Primary Examiner, Art Unit 1642